DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, disclose, provide or suggest a manual switch assembly, an automatic switch assembly and an automatic manual shift assembly, the automatic manual shift assembly comprises a shift key and a control board, the control board is provided with a manual control contact and an automatic control contact, when the shift key is electrically connected to the manual control contact, the battery assembly is controlled by the manual switch assembly to supply power to the atomizing assembly, when the shift key is electrically connected to the automatic control contact, the battery assembly is controlled by the automatic switch assembly to supply power to the atomizing assembly combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 11, the prior art of record fails to teach, disclose, provide or suggest a manual switch assembly, an automatic switch assembly and an automatic manual shift assembly, the automatic manual shift assembly comprises a shift key and a control board, the control board is provided with a manual control contact and an automatic control contact, when the shift key is electrically connected to the manual control contact, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MARCUS E HARCUM/Examiner, Art Unit 2831